Title: To George Washington from Nicholas Van Staphorst, 2 May 1793
From: Staphorst, Nicholas Van
To: Washington, George



Sir
Amsterdam 2 May 1793

I have received the Letters, your Excellency did me the honour to address me under dates of 30 & 31 January, 4 February and 15 March, inclosing a Bill of Exchange drawn by George Meade on Henry Gildemeester for two thousand three hundred and ten florins Holld Currency, to be held subject to the order of Madam de La Fayette. Immediately on the arrival of the first of your favors I wrote to my Correspondent in London to acquaint me the Residence of Madame De La Fayette, and on receiving this Reply.
“Madame De la fayette est dans ce Moment dans sa Terre de Chauvaignac en Auvergne. Les lettres ne lui arriveroient pas à droiture. Il faut chercher une occasion sure. Madame La Princesse d’Henin, Amie intime de M. de la fayette, qui a deja reçue une Lettre pour sa Femme, et qui vient de faire passer une Lettre d’elle à Magdebourg, offre de s’en charger. Madame d’Henin etant à Londres, nous pourrons lui remettre la Lettre, dont vous nous parlez.”
I forwarded your Letter to Madame De la Fayette, inclosed in one from my self, informing her the money you desired me to hold at her Order, was subject to her disposal when, and in whatever manner she pleased. Offering at the same time, to remit it or to cause it to be paid to herself as she should prefer.
Being deprived of that Lady’s Answer, notwithstanding I

wrote her the Second day of April, I begin to grow fearful it may not have reached her. Wherefore I this evening forward to my Brother Jacob Van Staphorst, now in Paris, a duplicate of your Letter to Mrs La fayette, and of the one in which I inclosed it to her, requesting him to use every exertion to have it delivered, and to offer to pay her the money, in any manner most agreeable to her. I flatter my self soon to have the pleasure to announce to your Excellency the fulfilment of your desire on this Subject. And in the interim ever devoted to the Execution of whatever your Excellency may be pleased to commit to my management, I have the honour to be with the greatest Esteem and Respect of your Excellency the most humble & Obedient Servant

Nic: van Staphorst.

